Jackson, Chief Justice.
Taking the bill and amendments as found in this record and construing them together, it will be seen that equity is invoked to compel the specific performance of a contract in regard to land, and in the event that cannot be done on account of equitable reasons, then for an account and settlement for balance due from defendant to complainant springing out of the land trade in matters of waste and purchase money due. The jury returned a specific verdict in response to questions propounded, and found no waste by the defendant, no improvements by him put on the land, except necessary improvements, and a balance of two hundred dollars due from defendant for purchase money with interest from the time it ought to have been paid. A decree was entered on this verdict for two hundred dollars with interest, to be made by sale of the land. Whereupon a motion for a new trial was made and overruled, and defendant excepted.
*3331. Two points are insisted on before us as reasons why the motion should have been granted. The first is that the verdict in answer to the third question is not sufficiently full to render an intelligent decree upon it. The question is in substance did defendant make improvements, and what kind and value, and the answer is, “yes, of a character that was needed.” We think that the an„ swer means that the improvements were merely necessary repairs to keep up the place, and of no intrinsic value or permanent benefit to the place, so as to be set off by the defendant, who occupied the land by tenants against the complainant, who sold to him and sued him for account and settlement. This view is strengthened by the fact that the jury found the present value of the land to be $1,200.00, and the price for which complainant sold it to defendant just the same sum, showing no improvements of value put thereon. The verdict in answer to the question is therefore sufficiently full to authorize the decree.
2. The second point is that the court erred in charging to the effect that a voluntary payment by defendant of a note of complainant would not be a compliance with the contract about the land, if he was to pay cash. We see no error in the charge. The evidence of complainant is positive that it was to be cash, that such payment was the very essence of the contract, and though denied by the other side and his testimony, the judge was right to submit the issue of fact to the jury.
The case was tried fairly and fully, the evidence supports the verdict, the verdict the decree, and we decline to disturb either.
Judgment affirmed.